In an action to recover brokerage commissions, defendants appeal from an order of the Supreme Court, Kings County (Aronin, J.), entered December 11, 1980, which denied their motion for summary judgment. Order affirmed, with $50 costs and disbursements. Plaintiff’s affidavit in opposition to defendants’ motion, considered together with his verified bill of particulars, raises triable issues of fact as to whether an oral brokerage agreement was entered into during the period of July through December, 1977, whether plaintiff introduced Hyland to defendants and whether defendants availed themselves knowingly of the fruits of plaintiff’s alleged postoral agreement actions (see Sibbald v Bethlehem Iron Co., 83 NY2d 378, 380-381). Lazer, J.P., Gulotta, Margett and Bracken, JJ., concur.